        Case 2:16-cv-02105-JAR Document 590 Filed 03/16/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF KANSAS

 STEVEN WAYNE FISH, et al.,             )
                                        )
              Plaintiffs,               )
                                        )       Case No. 16-2105-JAR-JPO
 v.                                     )
                                        )
 SCOTT SCHWAB, in his official          )
 capacity as Secretary of State for     )
 the State of Kansas,                   )
                                        )
              Defendant.                )
                                        )
                                        )
                                        )
 PARKER BEDNASEK,                       )
                                        )
 Plaintiff,                             )
                                        )       Case No. 15-9300-JAR-JPO
 v.                                     )
                                        )
 SCOTT SCHWAB, in his official          )
 capacity as Secretary of State for     )
 the State of Kansas,                   )
                                        )
              Defendant.                )



  SUPPLEMENT TO MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
        MOTION FOR ATTORNEYS’ FEES AND EXPENSES

      Defendant submits Exhibits C and D to the Memorandum, with attachments

which were inadvertently omitted from the Exhibits.




                                        1
       Case 2:16-cv-02105-JAR Document 590 Filed 03/16/21 Page 2 of 2




                                     Respectfully submitted,

                                     OFFICE OF ATTORNEY GENERAL
                                     DEREK SCHMIDT

                                     /s/ Stanley R. Parker
                                     Stanley R. Parker, KS #10971
                                     Assistant Attorney General/Trial Counsel
                                     120 SW 10th Avenue, 2nd Floor
                                     Topeka, Kansas, 66612-1597
                                     Ph: (785) 368-8423; Fax: (785) 291-3767
                                     Email: stanley.parker@ag.ks.gov
                                     Attorney for Secretary of State Scott Schwab



                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 16, 2021, a copy of the
foregoing was filed electronically with the Clerk of the Court by using the CM/ECF
system, which will send a notice of electronic filing to counsel of record.

                                     /s/ Stanley R. Parker
                                     Stanley R. Parker, KS #10971




                                        2
